DISMISS and Opinion Filed March 25, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-01013-CV

                         SHEYIN BALA, Appellant
                                  V.
                       CHRISTINE EHRBAR, Appellee

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. CV-21-00534

                        MEMORANDUM OPINION
                    Before Justices Carlyle, Smith, and Garcia
                            Opinion by Justice Smith
      Before the Court is appellant’s motion to voluntarily dismiss this appeal. We

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Craig Smith/
                                          CRAIG SMITH
                                          JUSTICE
211013F.P05
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

SHEYIN BALA, Appellant                      On Appeal from the 330th Judicial
                                            District Court, Dallas County, Texas
No. 05-21-01013-CV         V.               Trial Court Cause No. CV-21-00534.
                                            Opinion delivered by Justice Smith,
CHRISTINE EHRBAR, Appellee                  Justices Carlyle and Garcia
                                            participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Christine Ehrbar recover her costs, if any, of this
appeal from appellant Sheyin Bala.


Judgment entered March 25, 2022.




                                      –2–